Citation Nr: 1747859	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1960 to April 1964.  The Veteran died in January 2014.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2017, the Board remanded the appeal for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2014.

2.  The immediate cause of the Veteran's death, as shown on the death certificate, was metastatic lung cancer with cigarette smoking as an underlying cause.   

3.  At the time of his death, the Veteran was not service-connected for any disability. 

4.  Lung cancer did not manifest during service or within one year of separation from service, and is not shown to be causally related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant asserts that the Veteran developed lung cancer as a result of asbestos exposure during service.  She asserts that asbestos-related lung cancer can appear up to 60 years after exposure.  See May 2015 VA Form 21-0958.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran did not have an in-service diagnosis of a lung disability or lung cancer.  July 1960 and June 1961 photofluorographic findings show a normal chest.  In addition, September 1962 fluorographic findings show a normal chest.  An April 1964 separation examination report notes normal findings of the lungs and chest, to include a negative April 1964 chest x-ray.    

The Veteran's service personnel records show that his service duties were as a fireman and a machinist's mate.  Based upon the Veteran's duties as a fireman and a machinist's mate, his exposure to asbestos was highly probable and probable, respectively.  See M-21-1, Part IV.ii.1.I.3.d.  Therefore, an in-service injury in the form of asbestos exposure is conceded.  

The Veteran's medical records reveal that he was not diagnosed with lung cancer until 2013, many decades after service, precluding presumptive service connection for chronic disease.  The immediate cause of the Veteran's death, as shown on the death certificate, was metastatic lung cancer with cigarette smoking as an underlying cause, and chronic obstructive pulmonary disease (COPD) and coronary artery disease (CAD) as other significant conditions contributing to death.

In support of her claim, the Appellant has submitted a May 2013 medical record from Dr. N., in which he states that there was at least a 50 percent chance that the Veteran's lung cancer could have been caused by asbestos exposure from years ago.  However, Dr. N. provided no specific evidence supporting that opinion.  The record does not suggest that Dr. N. reviewed the Veteran's available medical records or service medical records, and no references are made to any specific data which would support the given opinion.  Further, Dr. N. made no comment regarding what relationship, if any, existed between the Veteran's cigarette smoking and lung cancer.  Therefore, no probative value is assigned to Dr. N's opinion, which is couched in speculative terms.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of the term "could," without other rationale or supporting data, is too speculative to support award of benefits).
A July 2015 VA examiner opined that it was less likely than not that the Veteran's time in service and exposure to asbestos while on active duty caused his lung cancer.  The examiner based the opinion on an absence of evidence for a diagnosis of asbestos related lung cancer in the service records.  This opinion is inadequate because the opinion relies only on the absence of symptoms or treatment in service.

The June 2017 VA examiner states that it was less likely than not that the Veteran's time in service and exposure to asbestos while on active duty caused his lung cancer.  The examiner provided a thorough rationale and reviewed the claims file.  The examiner noted that the death certificate indicated metastatic lung cancer as to the cause of death as a consequence of cigarette smoking.  The examiner stated that it is well known that cigarette smoking is a significant risk factor in the development of the conditions noted in the death certificate, to include lung cancer.  Further, he stated that clinically the latency period for lung cancer to develop is between 30 and 35 years following asbestos exposure, and that although the Veteran had a history of asbestos exposure while in service, the Veteran also noted that he was a fire fighter after service from 1966 to 1992, which the examiner indicated is clearly within the latency period of 30 and 35 years for a diagnosis of lung cancer following post-service asbestos exposure as a fire fighter.  Further, the examiner noted that there was no evidence of any complaints, treatment, or any actual evidence of asbestos exposure in the service treatment records (STRs) during service and no evidence of a diagnosis of lung cancer until many years, approximately 50 years, after service and not during the abovementioned latency period.  Regarding Dr. N.'s May 2013 opinion, the examiner indicated that his opinion was speculative and that there was no evidence that the Veteran's medical records or STRs were reviewed by Dr. N., and Dr. N. did not provide any rationale or supporting evidence for his opinion.  

The Board finds the June 2017 medical opinion to be adequate.  The examiner provided a thorough rationale that specifically acknowledged the Appellant's contentions and the Veteran's exposure to in-service asbestos.  The examiner reviewed the claims file and specifically associated the Veteran's lung cancer to his tobacco use history and post-service asbestos exposure as a fire fighter.  In light of the examiner's consideration of the lay statements of record, the contentions regarding asbestos exposure, and the Veteran's personal medical history, the Board finds the June 2017 medical opinion to be more probative than Dr. N.'s May 2013 opinion.

There is also no indication of record that COPD or CAD is related to service (see June 2017 medical opinion), and the Appellant does not assert otherwise.  

To the extent that the Veteran's cause of death was due to the use of tobacco products during service, for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The Board has acknowledged the Appellant's contentions that the Veteran's cause of death is related to service, to include in-service asbestos exposure.  However, she is not competent to determine the etiology of lung cancer as she does not have the requisite medical training.  Thus, her statements regarding etiology of the Veteran's lung cancer are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent that she generally asserts that she preserves for appeal "all legal errors, errors in fact-finding, failure to follow Manual M21-1 . . . failure to discharge the duty to assist, and other due process errors," such vague assertions do not amount to a specific procedural argument in this case and thus need not be addressed.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board or the Veterans Court to search the record and address procedural arguments when the claimant fails to raise them before the Board).

The preponderance of the evidence is therefore against a finding that service caused or materially contributed to the Veteran's death.  Reasonable doubt does not arise and the claim is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


